PER CURIAM:
Edgardo Barron-Espinosa appeals the district court’s order denying relief on his motion for reduction of sentence, 18 U.S.C. § 3582 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Barron-Espinosa, No. 5:13-cr-00259-F-2 (E.D.N.C. Sept. 3, 2015).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


To the extent that Barron-Espinosa seeks to appeal from his conviction and sentence imposed on September 4, 2014, because we have previously affirmed this criminal judgment, United States v. Barron-Espinosa, 608 Fed.Appx. 140 (4th Cir.2015), we dismiss the appeal as duplicative and untimely.